DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hopkins, et al. (US 2017/0246816).

In reference to Claim 1, Hopkins discloses a heating apparatus for thermally processing a part (Abstract), comprising: a lower heating assembly including: a table formed of a thermally conductive material and defining a table surface ([0085]-[0086]); and a table inductive heating circuit thermally coupled to the table and configured to generate a processing temperature at the table surface ([0085]-[0086]), the table inductive heating circuit comprising a plurality of table induction coil circuits 

In reference to Claim 2, Hopkins discloses the heating apparatus of Claim 1, as described above.
Hopkins discloses the contoured shape of the tooling surface includes a concave section (Fig. 11, [0070]-[0073]).

In reference to Claim 3, Hopkins discloses the heating apparatus of Claim 2, as described above.
Hopkins discloses a fill part configured for insertion into the concave section of the tooling surface (Fig. 11, [0070]-[0073]).

In reference to Claim 4, Hopkins discloses the heating apparatus of Claim 3, as described above.
Hopkins discloses the contoured shape of the tooling surface includes a side wall extending from a first end adjacent the table surface to a second end spaced from the table surface (Fig. 14), the heating apparatus further including a side dam having a base side engaging the table surface of the table ([0079], edge dam 1418, Fig. 14), a lateral side engaging the side wall of the tooling surface of the tool (Fig. 15), and an inclined side extending between the base side and the lateral side (Fig. 15), wherein an included angle between the base side and the inclined side is acute (Fig. 15).

In reference to Claim 5, Hopkins discloses the heating apparatus of Claim 1, as described above.
Hopkins discloses the contoured shape of the tooling surface includes a convex section (Fig. 11).

In reference to Claim 6, Hopkins discloses the heating apparatus of Claim 1, as described above.
Hopkins discloses the table electrical conductor of each of the plurality of table induction coil circuits and the blanket electrical conductor of each of the plurality of blanket induction coil circuits comprises a plurality of electrical conductor strands in a Litz wire configuration ([0015], [0048]-[0049]); and the table smart susceptor of each of the plurality of table induction coil circuits and the blanket smart susceptor of each of the plurality of blanket induction coil circuits comprises a smart susceptor wrapped around a respective one of the table electrical conductor and the blanket electrical conductor in a spiral configuration ([0007], [0014]-[0016]).

In reference to Claim 7, Hopkins discloses the heating apparatus of Claim 1, as described above.
Hopkins discloses the upper heating assembly is pivotally coupled to the lower heating assembly ([0087]).

In reference to Claim 8, Hopkins discloses the heating apparatus of Claim 1, as described above.
Hopkins discloses the upper heating assembly further comprises: a first flexible layer extending over the table to form a first pressure chamber between the table and the first flexible layer ([0012]-[0013], first blanket and first vacuum bag), wherein the first pressure chamber is sized to receive the part and has a first pressure level ([0072]); and a second flexible layer extending over the first flexible layer to form a second pressure chamber between the first flexible layer and the second flexible layer ([0012]-[0013], second blanket and second vacuum bag), wherein the heating blanket is disposed in the second pressure chamber ([0073]), the second flexible layer having an exterior surface facing away from the first flexible layer and exposed to an exterior pressure level ([0016]-[0017]), wherein the second pressure chamber has a second pressure level higher than the first pressure level and lower than the exterior pressure level ([0016]-[0017]).

In reference to Claim 9, Hopkins discloses the heating apparatus of Claim 8, as described above.
Hopkins discloses a pressurized fluid source fluidly communicates with the first pressure chamber and the second pressure chamber and is configured to generate the first pressure level in the first pressure chamber and the second pressure level in the second pressure chamber ([0016]-[0017]).

In reference to Claim 10, Hopkins discloses the heating apparatus of Claim 8, as described above.
Hopkins discloses the first pressure level is a vacuum pressure level ([0012]-[0013], [0016]-[0017]).


Response to Arguments
Applicant's arguments filed December 10, 2021 have been fully considered but they are not persuasive. 
Applicant's arguments for Claim 1 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Allowable Subject Matter
Claims 11-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 11 and 21 are allowable because the require “a heating blanket disposed in the second pressure chamber”.
Claims 12-16 and 22-24 are allowable because of their dependence on Claims 11 and 21, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742